Citation Nr: 1412564	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  04-32 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a left eye disability. 

2.  Entitlement to service connection for a shrapnel wound to the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran had service in the New Philippine Scouts from March 1946 to February 1949.  The appellant contends that he has recognized service in the United States Armed Forces, and the Commonwealth Army of the Philippines, from October 1944 to January 1945 or February 1946.  

This matter is on appeal from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  

This appeal was remanded by the Board in December 2005 and September 2008 for further development and is now ready for disposition.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).


FINDINGS OF FACT

The evidence does not establish that the appellant served in the active military, naval, or air service of the United States for the period prior to March 1, 1946, during which he claims to have sustained injuries leading to the claimed disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left eye disability have not been met.  38 U.S.C.A. §§ 101(2) & (24), 107, 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.159, 3.203, 3.303, 3.304 (2013).

2.  The criteria for entitlement to service connection for a shrapnel wound to the right foot have not been met.  38 U.S.C.A. §§ 101(2) & (24), 107, 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.159, 3.203, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appellant has not alleged prejudice with respect to notice, as is required, and none is found by the Board.  Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to notify was satisfied by a letter sent to the appellant in October 2002 that fully addressed all notice elements and was sent prior to the initial RO decision.  

The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the appellant with notice of what type of information and evidence was needed to establish a disability rating, and notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the appellant.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  

VA also has a duty to assist an appellant in the development of a claim.  That duty includes assisting in the procurement of service medical records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the appellant's VA outpatient treatment records, and the appellant submitted treatment records from a private facility and his own statements in support of his claim.  

When the issue is whether an appellant qualifies as a Veteran for VA benefits purposes, the duty to assist extends to the acquisition and consideration of all relevant evidence that may establish status as a Veteran.  Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008).  In this case, the Board has obtained all relevant evidence to be considered by the appropriate service department, and there is no indication that there are any official documents that have not been acquired, nor has the appellant contended otherwise. 

This appeal was remanded by the Board in December 2005 and September 2008 for further development.  The Board is satisfied there was substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Specifically, the information relevant to the appellant's service was sent for verification to the National Personnel Records Center.  Moreover, as the evidence does not establish Veteran status during the period when the appellant claims to have sustained injuries leading to the disabilities in question, any development required regarding the merits of the claims is no longer necessary.  Thus, no further notice or assistance is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The appellant has submitted claims for service connection for shrapnel wounds to the right foot and for a posttraumatic scar on the cornea of the left eye.  He contends that both injuries are the result of hand grenade that detonated by his feet in 1946, although one service record indicates that he was treated for those wounds in May and June 1945.  While the medical evidence has established that he has injuries to the right foot and left eye, his claim has been repeatedly denied on the basis that he does not qualify as a Veteran for VA purposes for the period during which the claimed injuries were sustained.

The Board recognizes that the Veteran had service with the New Philippine Scouts from March 1, 1946, to February 4, 1949.  However, the Veteran asserts that the claimed disabilities were incurred during service prior to March 1, 1946, and there is not contention or evidence of record to support a finding that either of the claimed disabilities was incurred in or aggravated during service from March 1946 to February 1949.

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.6 (2013).  The term Veteran is defined as a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002 & Supp. 2013).  Typically, active military, naval, or air service includes active duty, and any period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2002 and Supp. 2013).

However, service in "Philippine and Insular Forces" is also recognized service for certain VA compensation purposes, to include service in the Regular Philippine Scouts, certain irregular units of the Philippine Scouts, the Commonwealth Army of the Philippines, and for any guerrilla service under a commissioned officer in the United States Army, Navy, or Marine Corps, or an officer of the Commonwealth Army of the Philippines recognized by, and cooperating with, United States Forces.  38 U.S.C.A. § 107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.40 (2013).   

Service in such "Philippine and Insular Forces" may be established through either official documentation issued by a United States Service Department or verification of the claimed service by a United States Service Department.  38 C.F.R. §§ 3.203(a), (c) (2013); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision is conclusive and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); 38 C.F.R. § 3.203(c) (2013).  Thus, if the United States Service Department does not verify the claimed service, the applicant's only recourse lies with the relevant service department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).

Based on the evidence of record, the Board find that the appellant does not have qualifying service as a Veteran for VA purposes during the period that he claims he sustained the injuries resulting in the claimed disabilities.  In support of his claim, the appellant has submitted statements from two other Philippines residents, both of whom recalled that the appellant served in the Commonwealth Army of the Philippines until February 1946.  A report of separation shows that he served from March 1946 to February 1949 with the New Philippine Scouts.  The record includes an enlistment record indicating an anticipated term of service from October 1944 to October 1947.  When he filed the claim currently on appeal, he submitted an extract of service from January 1953, which indicated service in the 121st infantry, Commonwealth of the Army of the Philippines, from October 1944 to January 1946.  That extract also specifically notes him receiving treatment for shrapnel injuries from May to June 1945.  Finally, the appellant has submitted a yearbook abstract from November 2005 which indicates that the appellant was involved in guerrilla activities from December 1942 to October 1944 and, following that, in the United States Army until February 1946.  

That information was first forwarded to the Department of the Army in February 1951, which responded that the appellant had "no recognized guerrilla service nor was he a member of the Commonwealth Army in the service of the Armed Forces of the United States" for the period prior to March 1, 1946.  In reliance on this conclusion, VA had denied the disability compensation claims.  

The appellant submitted additional evidence regarding the nature of his service and  his records of service and submitted evidence were sent to the National Personnel Records Center (NPRC) in St. Louis, Missouri, for verification.  In September 2010, the NPRC again responded that the appellant has "no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces" for the period during which he sustained injuries that he asserts resulted in the claimed disabilities.  VA is bound by that determination of the NPRC.   Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  

The Board is sympathetic to the appellant's assertion that he is entitled to VA benefits based upon his claimed service.  The medical evidence also affirmatively supports his contention that he was injured during armed conflict.  However, that injury is shown to have occurred prior to his recognized service which began on March 1, 1946.  The law is clear that any dispute in Veteran status in cases must be resolved with the appropriate service department.  Moreover, the Board is without authority to grant the appellant's appeal on an equitable basis and instead is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2013); Harvey v. Brown, 6 Vet. App. 416 (1994). 

Therefore, as the evidence does not establish that the appellant is a Veteran for VA compensation purposes for the period during which he sustained the injuries which he asserts led to the claimed disabilities, service connection a left eye disability and right foot shrapnel wound is not warranted because the Veteran was not shown to be in recognized service at the time of the claimed injuries.  Therefore, the claims must be denied.



ORDER

Service connection for a left eye disability is denied. 

Service connection for a shrapnel wound to the right foot is denied.  



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


